Citation Nr: 1509922	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  13-06 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Whether the character of the appellant's discharge from service is a bar to entitlement to VA compensation benefits.



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel
INTRODUCTION

The appellant served on active duty from September 1980 to April 1983.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2012 administrative decision of the Portland, Oregon Regional Office (RO) of the Department of Veterans' Affairs (VA).

In September 2014 a Board hearing was held at the RO before the undersigned; a transcript of the hearing is of record.    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In conjunction with the appellant's claim, the RO obtained documentation from his personnel file pertaining to the facts and circumstances surrounding his discharge.  However, it does not appear that the RO obtained the entire personnel file.  The Board notes that the appellant has generally asserted that he was in good standing during the early part of his active duty and that it was only later that he began to be cited for disciplinary violations.  In order to ensure that a complete review is conducted as to whether or not these disciplinary violations amounted to "willful misconduct" and thus constitute a bar to compensation benefits, the Board finds that review of the complete personnel file is necessary.  Accordingly, on remand, the complete file should be obtained.  Further, the appellant's complete service treatment records should be obtained, as described below.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the appellant's complete service personnel records.  

2.  Obtain the appellant's complete service treatment records, to include all clinical records, psychiatric treatment records, and hospitalization reports (specifically, his report of hospitalization at Tripler Army Medical Center and/or any hospitalizations at Kaneohe Bay and in San Francisco).

3.  Readjudicate the claim, including consideration of the Appellant's complete personnel file, along any other pertinent evidence added to the record.  If it remains denied, issue an appropriate supplemental statement of the case and provide the Appellant and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

